DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 3-4, 6-7, 9-12, 14, 17-19, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Musete et al. (US 2018/0088509).
Regarding to claims 1, 11, 17:
	Musete et al. discloses a web handling apparatus, comprising:
	an entrance to receive a print medium (FIG. 2A shows the webpath of the web W starting from exiting roller 3 (forming the entrance of the webpath) and ending at roller 50);
               a first web guide (FIGs. 4A and 5, element 11) to engage the print medium (FIG. 4A, element W);
               a second web guide (FIG. 4A and 5, element 232) to engage the print medium to adjust a contact area between the first web guide (FIG. 4A, element 11) and the print medium (FIG.4A, element W) upon moving between a plurality of points on a guide path (FIG. 4A shows at least two positions of the second web guide 232), wherein the contact area has a first angle value when the second web guide is located at a first position on the guide path, and has a second angle value when the second web guide is located at a second position on the guide path (As shown in FIG.4A1, the angle of the print medium W that comes into the contact with element 11 varies in accordance with the position of element 232), wherein the length of the web path at the second position is equivalent to the length of the web path at the first position (FIG. 4A and 5 show that the web paths corresponding to two positions of element 232 have the same length);
	a guideway coupled to the second web guide to enable movement of the second web guide between the plurality of points on the guide path (FIG. 4A, element 231); and   
               a third web guide (FIG. 5: The element below element 232) to engage the print medium to form a web path with the first web guide; and 
	an exit (FIG. 2A shows the webpath of the web W starting from exiting roller 3 (forming the entrance of the webpath) and ending at roller 50 (forming the exit of the webpath));
Regarding to claims 3-4, 18-19: wherein the second web guide moves between the plurality of points on the guide path between the first web guide and the third web guide (FIG. 4A and 5, element 232), wherein the web path has a first position when the second web guide is located at the first position on the guide path and has a second position when the second web guide is located at the second position on the guide path (FIG. 4A and 5 show two positions of element 232 on the web path).
Regarding to claims 6-7, 11-12, 14: further comprising an actuator coupled to the second web guide to move the second web guide between the plurality of points on the guide path, wherein the actuator receives one or more signals from a controller to move the second web guide between the plurality of points on the guide path (FIG. 4A and 5, element 231).
Regarding to claims 9-10, 21: wherein the first and second web guides may comprise at least one of a roller and a bar (FIG. 4A, element 232 is a bar), further comprising a printer to receive the print medium and mark the print medium (FIG. 2A, element 10).
Response to Arguments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853